Per Curiam.
Respondent was admitted to practice by this Court in April 1983. He has maintained an office for the practice of law in New Jersey where he was admitted in 1972.
By order dated May 11, 1993, the Supreme Court of New Jersey, suspended respondent from practice for a period of one year, effective June 3, 1993. Petitioner, the Committee on Professional Standards, moves to impose reciprocal discipline upon respondent, pursuant to section 806.19 of this Court’s rules (22 NYCRR 806.19). Respondent has not replied to the motion.
It appears from the documentation supplied by petitioner, consisting of reports prepared by the New Jersey disciplinary authorities, that respondent was charged with multiple counts of knowing misappropriation of client funds and recordkeeping violations. Respondent’s defense to the charges was that, during the relevant five-year period, he was too ill to run his office. He delegated its operation to his secretary, a bookkeeper, and attorney friends. The New Jersey Supreme Court adopted a finding that the account shortages were not due to knowing misappropriation by respondent but that he displayed reckless disregard for the rights of his clients in handling his trust account responsibilities.
In view of respondent’s suspension in the State of New Jersey for professional misconduct and his lack of opposition to the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in New Jersey (see, Matter of Weiss, 164 AD2d 959).
Yesawich Jr., J. P., Mercure, Crew III, Cardona and White, *937JJ. Ordered that respondent is hereby suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; respondent may apply for reinstatement after the expiration of said period upon furnishing satisfactory proof that he has been reinstated to the active practice of law in New Jersey and that he has otherwise complied fully with the requirements of section 806.12 of this Court’s rules (22 NYCRR 806.12); and it is further ordered, that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered, that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.